DETAILED ACTION
Response to Amendment
Claims 1-4, 6-13 and 15-22 are pending. 
Response to Arguments
Applicant’s arguments filed 04/01/2021 have been fully considered. 
With respect to the arguments addressing the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Kakani et al. (US20200106660A1) in view of Wadikar et al. (US20200159380A1), Applicant's amendments have necessitated new grounds of rejection, rendering at least some of the arguments moot. Although some or all of these new grounds of rejection rely on previously-cited references, the references have been applied in new and different combinations. To the extent that the arguments remain relevant to the new grounds of rejection, they have been considered but are not persuasive. The Examiner will address those arguments that remain relevant to the new grounds of rejection below.
ARGUMENT 1: Applicant argues on pages 7-8 that the cited references fail to teach "querying each of multiple layers of a multiple-layer relational graph to determine one or more other service events related to the set of service events, wherein the multiple layers of the multiple-layer relational graph include a configuration layer defining configured relationships between services or service events, an observation layer defining observed relationships between services or service events, and a learned layer defining algorithmically determined relationships between services or service events."
RESPONSE 1: Applicant’s arguments are not persuasive. 
First, Kakani discloses "querying each of multiple layers of a multiple-layer relational graph to determine one or more other service events [previous time periods] related to the set of service events [first five-minute period]” as followed:
para [0021] shows the event correlator 107 can provide the service domains 108 in a graph data structure that includes nodes identifying the components and edges indicating the relationships between the components. If sequence mining was used to identify event correlations, the event correlator 107 can label the graph data structure or otherwise indicate in the service domains 108 a sequence in which 
para [0035] shows the system may split the events into a first collection of first five-minute period; 
para [0036] shows the system may compare/combine correlations based on the events from the selected time period to correlations generated based on events from previous time periods; 
para [0039] shows the system may include information in the service domain data structure such as network layers associated with each of the components;
para [0042] shows the system identifies all components in the service domain and then queries an event database to retrieve recent events for the components.
Therefore, Kakani describes “querying each of multiple layers of a multiple-layer relational graph” by showing the system queries all components (para [0042]) identified in the graph data structure (para [0021]) with each component associated with a network layer (para [0039]).
Next, Kakani discloses "wherein the multiple layers of the multiple-layer relational graph include a configuration layer [topology] defining configured relationships between services or service events” by showing in [Abstract] and para [0011] a topology describes new network configurations or relationships across service domains.
Kakani discloses "an observation layer defining observed relationships [an event pattern is recognized] between services or service events” by showing in para [0031] shows an event pattern or episode is recognized within a specified timeframe then that episode is a set of events that occur one after the other and are correlated. Components associated with that set of events are then indicated as being part of a same service domain.
Finally, Kakani discloses "a learned layer [data mining] defining algorithmically determined relationships between services or service events" by showing in para [0031] the event correlator 407 may 
Therefore, Kakani discloses the limitations above of claim 1. 

ARGUMENT 2: Regarding the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Kakani in view of Wadikar, further in view of Turaj et al. (US20150058802A1), Applicant argues on page 8 event if Turaj discloses "a user interface is presented to a user via a computer system such as a tablet computer and enables users to create relations between selected products or services in some configurations where computer system 101 collaborates with server computing system 103 ", which is not admitted, the Office Action fails to show how this would be used to generate the "graph data structure" in Kakani, which is cited in alleged support of the claimed "configuration layer," much less that such information is queried as part of "querying each of multiple layers of a multiple-layer relational graph to determine one or more other service events," as generally recited in base claim 1.
RESPONSE 2: Applicant’s arguments are not persuasive. Turaj discloses “generating the configuration layer based on user input received that defines relationships between services” by showing in [Abstract] a user interface is presented to a user via a computer system such as a tablet computer and enables users to create relations between selected products or services. 
One of ordinary skill in the art would be motivated to modify the method of Kakani-Wadikar regarding the graph data structure indicating the relationships between the components in the service domains (Kakani; para [0021]) with the teaching of Turaj in order to enable users to create those relationships between selected products or services via a user interface (Turaj; [Abstract]).
Therefore, Kakani-Wadikar-Turaj combined discloses "querying each of multiple layers of a multiple-layer relational graph to determine one or more other service events," as discussed in RESPONSE 1 regarding base claim 1 above.
As to any argument not specifically addressed, they are the same as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakani et al. (US20200106660A1) in view of Wadikar et al. (US20200159380A1).
Regarding claim 1, Kakani discloses a computer-implemented method for detecting related service events [event pattern] in a network diagnostic application, comprising (Fig 2 and para [0016] show “service domain” refers to a collection of resources or components which are utilized in providing a service (e.g. application, database, a web server, etc.); para [0023] shows the root cause analyzer 109 may utilize an event sequence or pattern indicated in the service domain 1 115 to identify which component typically starts the series of events resulting in an anomaly; para [0013-0014] shows an event is the resource consumption and/or state of a component (e.g. computers, routers, VMs, etc.) at a point in time):
identifying a set of service events [first five-minute period] corresponding to an incident report (para [0022] shows the root cause analyzer 109 may monitor the event database 106 to identify one or more anomalous events; para [0033-0034] shows the network management system retrieves events from an event log to perform root cause analysis; para [0035] shows the system may split the events into a first collection of first five-minute period);
querying each of multiple layers of a multiple-layer relational graph to determine one or more other service events [previous time periods] related to the set of service events [first five-minute period] (Kakani discloses this limitation as follows:
para [0021] shows the event correlator 107 can provide the service domains 108 in a graph data structure that includes nodes identifying the components and edges indicating the relationships between the components. If sequence mining was used to identify event correlations, the event correlator 107 can label the graph data structure or otherwise indicate in the service domains 108 a sequence in which events typically occur at the components. For example, the event correlator 107 may 
para [0035] shows the system may split the events into a first collection of first five-minute period; 
para [0036] shows the system may compare/combine correlations based on the events from the selected time period to correlations generated based on events from previous time periods; 
para [0039] shows the system may include information in the service domain data structure such as network layers associated with each of the components;
para [0042] shows the system identifies all components in the service domain and then queries an event database to retrieve recent events for the components.
Therefore, Kakani describes “querying each of multiple layers of a multiple-layer relational graph” by showing the system queries all components (para [0042]) identified in the graph data structure (para [0021]) with each component associated with a network layer (para [0039]),
wherein multiple layers of the multiple-layer relational graph include a configuration layer [topology] defining configured relationships between services or service events ([Abstract] and para [0011] show a topology describes new network configurations or relationships across service domains),
an observation layer defining observed relationships [an event pattern is recognized] between services or service events (para [0031] shows an event pattern or episode is recognized within a specified timeframe then that episode is a set of events that occur one after the other and are correlated. Components associated with that set of events are then indicated as being part of a same service domain), and 
a learned layer [data mining] defining algorithmically-determined relationships between services or service (para [0031] shows the event correlator 407 may mine the data using a priori algorithms to identify sequences of events; components associated with that set of events are then indicated as being part of a same service domain); and


Kakani fails to teach indicating, via a user interface, the subset of the one or more other service events as related to the incident report.
However, Wadikar discloses indicating, via a user interface, the subset of the one or more other service events as related to the incident report ([Abstract] and para [0046] show visual rendering of the chronological arrangement and relationship among various events to facilitate and simplify the identification of root causes associated with network issues/defects in the system, as network events are depicted as a chain of events occurring over time along with all the associated contextual data; para [0036] shows the user may search and filter the panel views corresponding to various network events. In this way, a subset of panel views of events that match the specified filtering criteria may be displayed along the time axis representation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kakani with the user interface in Wadikar in order to simplify the identification of root causes associated with network issues/defects in the system (Wadikar; para [0046]).

Regarding claim 2, Kakani-Wadikar as applied to claim 1 discloses detecting the pattern comprises detecting the pattern of occurrence, at multiple time instances, of the subset [repeated subsequences] of the one or more other service events within a period of time of occurrence of the set of service events corresponding to the incident report (Kakani; para [0035] shows the system may split the events into collections of five-minute periods; para [0032] shows the event correlator 407 mines the event 

Regarding claim 3, Kakani-Wadikar as applied to claim 1 discloses the set of service events corresponds to a first data silo [service domain 201], and the one or more other service events correspond to one or more other data silos [service domain 202] (Kakani; Fig 2 and para [0016] show two service domains 201 and 202 provide services such as a cloud storage application, a virtual machine which executes the application, a hypervisor underlying the virtual machine, a server hosting the hypervisor, and a router which connects the server to a network; para [0008] shows performing event-based identification of service domains and root cause analysis; para [0042] shows the service domains are likely all experiencing a same root cause since the service domains share the anomalous component.)

Regarding claim 4, Kakani-Wadikar as applied to claim 1 discloses: 
receiving, via the user interface, feedback regarding an indication of relationship between the subset [repeated subsequences] of the one or more other service events [over multiple time periods] and the set of service events (Kakani; para [0023, 0027] shows the root cause analyzer 109 may utilize an event sequence or pattern indicated in the service domain over multiple time periods to identify which component typically starts the series of events resulting in an anomaly; para [0032] shows the event correlator 407 may perform the sequence mining over multiple time period. The mined pattern 403 is the longest subsequence which is repeated in the event log); and
 	utilizing the feedback in subsequently detecting the pattern in the set of service events and the subset of the one or more other service events (Kakani; para [0023, 0031] shows this approach allows discovery of patterns which occur repeatedly with a high confidence index so that an administrator is not overwhelmed.)

	Regarding claim 7, Kakani-Wadikar as applied to claim 1 discloses generating the observation layer based on relationships [experiencing a same root cause] between services determined based on 

	Regarding claim 8, Kakani-Wadikar as applied to claim 1 discloses generating the observation layer based on relationships between services determined based on monitoring user behavior to detect services observed in diagnosing another service (Kakani; para [0014] shows a number of users of an application exceeds a threshold number of users; para [0031] shows an event pattern or episode is recognized within a specified timeframe then that episode is a set of events that occur one after the other and are correlated. Components associated with that set of events are then indicated as being part of a same service domain.)

	Regarding claim 9, Kakani-Wadikar as applied to claim 5 discloses generating the learned layer [mine the data] based on relationships [experiencing a same root cause] between services determined based on performing anomaly detection on key services (Kakani; para [0031] shows the event correlator 407 may mine the data using a priori algorithms to identify event pattern within a specified timeframe with a high confidence index on causality; para [0041] shows the service domains are likely all experiencing a same root cause since the service domains share the anomalous component.)

Regarding claims 10-13 and 15-18, claims 10-13 and 15-18 are directed to a computing device. Claims 10-13 and 15-18 require limitations that are similar to those recited in the method claims 1-4 and 6-9 to carry out the method steps.  Since the references of Kakani-Wadikar combined teach the method including limitations required to carry out the method steps, therefore claims 10-13 and 15-18 would have also been obvious in view of the method disclosed in Kakani-Wadikar combined.

at least one processor coupled to the memory (Kakani; para [0046-0048]).

Regarding claims 19-20, claims 19-20 are directed to a computer-readable medium. Claims 19-20 require limitations that are similar to those recited in the method claims 1-2 to carry out the method steps.  Since the references of Kakani-Wadikar combined teach the method including limitations required to carry out the method steps, therefore claims 19-20 would have also been obvious in view of the method disclosed in Kakani-Wadikar combined.
	Furthermore, Kakani-Wadikar as combined discloses a computer-readable medium, comprising code executable by one or more processors (Kakani; para [0046-0048]).

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kakani in view of Wadikar, further in view of Turaj et al. (US20150058802A1).
Regarding claims 6 and 22, Kakani-Wadikar as applied to claims 1 and 19 fails to teach generating the configuration layer based on user input received that defines relationships between services.
However, Turaj discloses generating the configuration layer based on user input received that defines relationships between services ([Abstract] and para [0049] show a user interface is presented to a user via a computer system such as a tablet computer and enables users to create relations between selected products or services in some configurations where computer system 101 collaborates with server computing system 103.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kakani-Wadikar regarding the graph data structure indicating the relationships between the components in the service domains (Kakani; para [0021]) with the teaching of Turaj in order to enable to those relationships between selected products or services via a user interface (Turaj; [Abstract]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kakani in view of Wadikar, further in view of Chan et al. (US20130262586A1).
Regarding claim 21, Kakani-Wadikar as applied to claim 19 fails to teach the set of service events corresponds to a first data silo, and the one or more other service events correspond to one or more other data silos.
However, Chan discloses the set of service events corresponds to a first data silo, and the one or more other service events correspond to one or more other data silos (para [0096] shows a device 601 which may have multiple silo application; para [0003] shows each of these services is a silo, and data / device events captured by each of these applications is typically kept in a separate container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kakani-Wadikar with the teaching of Chan since independent applications do not readily share information or interrelate with each other (Chan; para [0004]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN DOAN/Primary Examiner, Art Unit 2442